Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on December 6, 2021 amends independent claims 1, 5-8, 13-15, and 19-20.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, filed on December 6, 2021, regarding the newly presented claim limitations have been fully considered and are moot as shown in the rejections that follow.  The newly presented claim limitations necessitate a new grounds of rejection.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Torkkola (US 7,292,152).
Regarding claim 1, Torkkola teaches a method, comprising: monitoring, by a transport, data related to actions performed by an occupant of the transport; selecting, by the transport, one of a plurality of predetermined modes to assign to the transport based on the data; and adjusting, by the transport, one or more settings associated with an environment of the transport based on the selected mode of one of the plurality of predetermined modes; (see Torkkola, at Figure 2, and at col. 4 lines 3-5 and 21-32, which discloses that:  Driver activity 214 not directly related to driving may be monitored as well as data related to the environment in which the vehicle is operating.  Seat sensors and/or infrared sensors may sense the number and locations of passengers in the vehicle.  Floor and steering wheel sensors may indicate the position of 
Independent claim 8 recites a system that performs the steps recited in method claim 1.  The cited portions of Torkkola used in the rejection of claim 1 teach the corresponding limitations recited in the system of claim 8.  Therefore, claim 8 is rejected for the same reasons as stated for claim 1 above.
Independent claim 15 recites a non-transitory computer-readable storage medium comprising instructions that causes the processor to perform the steps recited in method claim 1.  The cited portions of Torkkola used in the rejection of claim 1 teach the steps recited in the non-transitory computer-readable storage medium of claim 15.  Therefore, claim 15 is rejected under the same rationale as stated for claim 1 above.
Regarding claim 2, Torkkola teaches the method of claim 1, comprising determining parameters of the environment of the transport to be modified (see Torkkola at Fig. 2 which discloses the classifier output 204 communicatively coupled to a cell phone 220, email device 222, instruments/alerts 224, and entertainment system 226.  Examiner maps the various instruments and alerts 224 or the entertainment system 226 to the parameters of the environment of the transport to be modified.)
Regarding claim 3, Torkkola teaches the method of claim 2, comprising adjusting the environment of the transport based on the parameters (see Tarkkola at col. 6 lines 22 to 25, which discloses that the entertainment system 226 may be programmed to 
Claims 9-10 are directed toward a system that performs the steps recited in method claims 2-3.  Therefore, claims 9-10 are rejected under the same rationale used in the rejections of claims 2-3.
Claims 16-17 are directed toward a non-transitory computer readable medium comprising instructions that cause the processor to perform the methods of claims 2-3.  Therefore claims 16-17 are rejected under the same rationale used in the rejections of claims 2-3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Torkkola (US 7,292,152) in view of Slusar et al. (US 9,672,568).
Regarding claim 4, Torkkola does not expressly disclose comprising analyzing actions of the occupant related to a mobile device which in a related art, Slusar teaches (see Slusar at col. 12 lines 1-13 which discloses that a server is used to analyze the position of the driver’s wireless communication device over time using one or more algorithms.)

One would have been motivated to make such a modification to detect unsafe behavior, as suggested by Slusar at col. 12 lines 10-11.  
Regarding claim 5, the modified Torkkola teaches the method of claim 1, comprising generating a time stamp and to access historical data related to the occupant based on the time stamp to determine the mode of the occupant (see Slusar at col 12 lines 21-42:   Slusar discloses using one or more driver events over a period of time by way of an algorithm.  Slusar discloses that over a period of time, the one or more events accumulate and the percentage of occurrence may be tabulated.  Slusar further discloses that the insurance company will be able to establish a risk profile based on the driver's behavioral history.  Slusar further discloses that the behavioral history may be specific to just the data collected from the driver, or may include data from other drivers.  Examiner notes that the behavioral history based on historical driver events and that each historical driver event is associated with a timestamp.  Examiner maps driver to occupant.)
Claims 11-12 are directed toward a system that performs the steps recited in method claims 4-5.  Therefore, claims 11-12 are rejected under the same rationale used in the rejections of claims 4-5.
.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torkkola (US 7,292,152) in view of Wei et al. (US 2020/0169388).
Regarding claim 6, Torkkola teaches the method of claim 1, comprising monitoring data related to actions performed by an occupant (see Torkkola at Fig. 2 element 210, and at col. 4 lines 3-5 and 21-32, which discloses that driver activity 214 not directly related to driving may be monitored as well as data related to the environment in which the vehicle is operating.)  Torkkola does not expressly disclose from a plurality of sources connected over a blockchain network, which in a related art, Wei teaches (see Wei at [0048] which discloses that the target data is obtained via a smart contract to a data user over a blockchain node, which may encrypt the target data.  Wei at [0048] further discloses that the data user can obtain the target data by monitoring the transaction log.  Also, see Wei at [0060] and at Fig. 4 which illustratively discloses blockchain nodes of a blockchain network; Examiner notes one or more data users may be located at one or more of the plurality of nodes depicted in Fig. 4 of Wei.)

One would have been motivated to make such a modification to ensure that a data user on a blockchain network can obtain the target data, as suggested by Wei at [0048].  
Regarding claim 7, the modified Torkkola teaches the method of claim 6, comprising executing a smart contract (see Wei at Fig. 4 which illustratively discloses blockchain nodes of a blockchain network; see Wei at the Abstract which discloses executing, by the blockchain node, a smart contract invoked by a data acquisition transaction;  Also see Wei at [0002] which discloses that the one or more implementations relate to the field of blockchain technologies, and in particular, to a smart contract-based data authorization method and apparatus.) to adjust the environment of the transport based on the mode of the occupant (see Torkkola at col. 6 lines 22-25 which discloses that:  The entertainment system 226 may be programmed in a similar fashion to automatically reduce the volume level.  Examiner maps reducing the volume level to adjusting the environment of the transport.)
Claims 13-14 are directed toward a system that performs the steps recited in method claims 6-7.  Therefore, claims 13-14 are rejected under the same rationale used in the rejections of claims 6-7.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661